Citation Nr: 1519059	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  07-40 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In July 2007, the Veteran participated in a local hearing before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims folder.

To the extent that additional evidence has been associated with the claims folder following the most recent Supplemental Statement of the Case, the Veteran signed an expedited processing form in July 2014, waiving her right to have additional evidence considered by the Agency of Original Jurisdiction (AOJ) on remand.  See 38 C.F.R. § 20.1304(c) (2014).

The Veteran's case was previously remanded by the Board in August 2011 and January 2014.  The case has been returned to the Board for review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence does not establish that a current low back disability is at least as likely as not etiologically related to an in-service injury, event, or disease.


CONCLUSION OF LAW

The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2006 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran's service medical treatment records, private medical treatment records, and VA medical treatment records are associated with the claims folder.  The Board recognizes that the Veteran testified during her local hearing before a DRO that she received private medical treatment in 2000, shortly after separation from active service in 1998.  The Veteran was advised by the DRO to obtain the records and submit them within 60 days.  The Veteran did not submit any records.  In addition, the Statement of the Case (SOC) noted that the Veteran reported private treatment during her hearing before a DRO.  The SOC explained that the Veteran must submit the identified records or complete the release forms as provided by the April 2006 VA notice letter in order for VA to request the records on her behalf.  The Veteran did not respond.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As a result, given that the Veteran had the opportunity to submit the records and/or complete and submit a release form for the records and did not do so, a remand is not required.  

In response to the Board's August 2011 remand, a VA examination was provided in September 2011 to determine the nature and etiology of the Veteran's low back disability.  38 C.F.R. § 3.159(c)(4).  The VA examiner reviewed the claims folder, examined the Veteran, and opined that the Veteran's lumbar strain was less likely due to the back pain she had in service or the epidural she had at the time of delivery.  The examiner explained that there was one isolated episode of back and thigh pain which looked muscular and was self limiting.  There was no continuity of treatment.  There was no report of a difficult epidural at time of labor.  The examiner stated that due to the self limiting nature of the strain she had when in service and lack of continuity of treatment, it was less likely that the current back pain was related to service.  In January 2014, the Board determined that the VA examination was inadequate and did not comply with the Board's August 2011 remand directive.  The Board stated that the examiner did not consider the Veteran's reported chronic back pain since active service and did not address the Veteran's reported in-service injury that allegedly occurred in 1997.  The examiner only addressed the epidural and August 1994 notation in the service treatment records regarding low back pain.  Therefore, in January 2014, the Board remanded for an addendum opinion to the September 2011 VA examination report.  The remand directive requested that the examiner who performed the September 2011 VA examination, or another suitably qualified examiner, address the Veteran's report of a June 1997 back injury and her statements that she experienced chronic pain since 1998.  In a June 2014 opinion, an examiner reviewed the claims folder, to include the September 2011 VA examination report, responded to the Board's remand directive by discussing the Veteran's report of chronic pain since 1998 and the reported 1997 back injury, and provided an adequate nexus opinion with supporting rationale.  The Board finds that the examiner's opinion is adequate and complies with the Board's remand directive.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  VA's duty to assist in providing an adequate VA examination and opinion has been met.  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.   See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In adjudicating the issue below, the Board reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the issue and what the evidence in the claims folder shows, or fails to show, with respect to the issue.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran avers that her current low back disability is related to active service.  In VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by VA in March 2006, the Veteran reported that her disability began in 1997.  During her testimony before a DRO, she stated that she experienced an injury in June 1997 after she carried a 50 pound pack on her back.  She stated that she had the pain for two months.  She then testified that she felt that her back disability was related to the epidural she received during active service when she gave birth in 1998.  

Concerning evidence of a current disability, the September 2011 VA examination report reflects a diagnosis of lumbar strain.  

With respect to an in-service injury, the Veteran reported two specific injuries.  One of the reported injuries allegedly occurred in June 1997, when she was carrying a 50 pound pack on her back during physical exercises.  See hearing transcript.  In this respect, the Board does not find objective evidence of such an injury.  In fact, after the alleged injury, in a December 1997 dental health questionnaire, the Veteran responded "No" when asked if she had painful joints.  A July 1997 VA treatment record, dated during the Veteran's pregnancy, noted that the Veteran had abdominal cramping that radiated to her back, but there was no complaint or treatment related to back pain or an injury.  Regarding the Veteran's epidural and her statement that she experienced back pain ever since the epidural, the objective evidence does not reflect any complaints of back pain at the time of the epidural or following the epidural.  A May 1998 record from Tripler Army Medical Center shows that the Veteran responded no as to whether she was being treated for any medical condition and responded no as to whether she had any other medical history.  A June 1998 report of medical history, completed for the purposes of separation from active service, shows that the Veteran stated: "I am in good health, taking no medications, no known allergies."  She also responded "No" when asked if she ever had or had now recurrent back pain.  A June 1998 report of medical examination shows that the Veteran's spine was clinically evaluated as normal.  Finally, an August 1994 service treatment record indicated that the Veteran reported pain in the thighs, pelvic area, abdomen and lower back.  The Veteran complained of generalized pain and discomfort in bilateral thighs.  The assessment was probable M-S strain most likely due to [...] P.E.  Following this notation, there is no objective evidence of chronic pain and the Veteran has not attested to experiencing chronic pain following the August 1994 notation in the record.  Instead, she has either related her pain to the 1997 alleged injury or her epidural in 1998.  Indeed, a November 1994 report of medical history shows that the Veteran responded "No" when asked if she ever had or currently experienced recurrent back pain.  

Following separation from active service, the objective evidence does not reflect complaints regarding the low back until years after separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

With respect to any etiological relationship between the Veteran's current disability and her reported in-service injuries, the Veteran was provided a VA examination in September 2011.  However, the Board finds that the examiner's opinion is inadequate because the examiner did not address the Veteran's reported injury in 1997 or her statements related to chronic pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In June 2014, an examiner reviewed the claims folder, to include the September 2011 VA examination report, and provided a negative nexus opinion as to whether the Veteran's current low back disability is related to active service.  The examiner opined:  "It is less likely as not that the veterans current back condition, lumbar strain, is a result of the veterans military service."  In the rationale, the examiner noted the August 1994 service treatment record when the Veteran was seen "for what appears to be a thigh[]/pelvic condition (including back pain)."  The examiner stated that there was no evidence of ongoing treatment and the examination in November 1994 was negative for recurrent back pain.  The examiner noted that the Veteran testified in 2007 that her pain began in June 1997.  However, the examiner stated that the service treatment records were negative for any back injury or any acute or chronic back problems from 1997 to 1998.  The examiner explained that the Veteran was seen and treated for various medical conditions and conditions such as UTI, menstrual cramps, and bacterial vaginal infections can result in pain referred to the back; however, "these conditions are not back problems."  The examiner acknowledged that the Veteran gave birth in 1998 and most pregnant women experience back pain at some time during the pregnancy, however, according to the majority of the medical literature, the back pain usually resolves after pregnancy.  The examiner noted that the Veteran did not seek any care for back pain during pregnancy.  As an aside, the Board observes that the Veteran sought attention for abdominal cramping that radiated to her back, but did not seek attention specifically for back pain.  The examiner noted that the Veteran underwent a separation examination in June 1998 and it was negative for back pain.  The examiner then discussed evidence after service and stated there were no medical records of care until 2007.  In addition, the examiner noted that the Veteran testified that her back was not hurting at the time that she left active service.  The examiner noted that this supports that any acute back injury that the Veteran sustained during service had resolved.  The examiner then noted that the private medical treatment records from her chiropractor from 2007 noted that the Veteran reported that her back pain began after her epidural.  The examiner stated that according to the available medical literature, there was no connection between back pain and epidural usage and the epidural pain relief during delivery does not increase the risk of long-term back pain.  

The Board finds that the most probative evidence as to the etiology of the Veteran's current low back disability is the June 2014 VA examiner's opinion.  The examiner's opinion is considered highly probative because the examiner acknowledged the Veteran's reported injuries, to include the June 1997 injury that was not objectively shown by the service treatment records, considered her reports of chronic pain, discussed relevant evidence including the Veteran's conflicting accounts as to when her pain began, and provided a nexus opinion with supporting rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Specifically, the examiner considered the Veteran's reported 1997 injury, but stated that the evidence, including the Veteran's own testimony, supported that any acute injury resolved.   The examiner recognized the Veteran's contention regarding her epidural, but noted that the available medical literature did not show a connection between back pain and epidural usage and the epidural pain relief during delivery did not increase the risk of long-term back pain.  The examiner also cited to the normal separation medical examination report and the absence of any complaints or treatment for chronic back pain in the service medical treatment records.  As the most probative evidence does not support a nexus relationship between the Veteran's current low back disability and active service, service connection is not warranted.  

With respect to continuity of symptomatology, the Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's disability, lumbar strain, is not recognized as a chronic condition.  38 C.F.R. § 3.309(a).  Even so, the Board will address the Veteran's complaints of chronic pain.  In this case, on her application for compensation received by VA in March 2006, the Veteran stated that her disability began in 1997.  However, during her DRO hearing, she stated that she believed her current low back disability was related to the epidural given during active service in 1998.  In private chiropractic treatment records, she stated that she experienced pain since her epidural in 1998.  In this respect, the Veteran is considered competent to report symptoms of pain.  See, e.g., Falzone v. Brown, 8 Vet. App. 398, 405 (layperson is competent to testify to pain and observable flatness of his feet).  However, the Board does not find the Veteran credible with respect to her reports of continuity of symptomatology and onset of her pain.  Specifically, the Veteran completed a December 1997 dental health questionnaire and responded "no" when asked if she had painful joints.  In the November 1994 report of medical history and the June 1998 report of medical history, she responded "no" when asked if she had recurrent back pain.  Her spine was clinically evaluated as normal on examination in June 1998.  Her statements made contemporaneous with service are not consistent with her post-service statements that she experienced pain since her epidural in March 1998.  Further, she provided inconsistent statements regarding the onset of her pain.  While she stated in certain records that she experienced pain since her epidural in 1998, during her DRO hearing when asked if she reported pain at the time of the epidural, she responded that she did not report it because she did not have pain at that time.  When asked whether she reported back pain at her separation physical, she testified that she did not because "it wasn't hurting at the time."  These statements are inconsistent with her other statements that she experienced pain since the epidural.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . ."); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  Due to the conflicting evidence, the Board finds that the Veteran is not credible with respect to her reports of onset and chronic symptoms, and service connection on the basis of continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

The Board recognizes the Veteran's belief that her current low back disability is related to active service.  As noted above, her statements regarding an etiological relationship based on chronic back pain are not considered probative as the Veteran has not been found to be credible with respect to her reports of chronicity.  Concerning any other statements regarding an etiological relationship between her current low back disability and active service, the Board finds that the Veteran has not been shown to possess the medical expertise or knowledge to provide such an opinion.  Addressing whether a current lumbar strain is related to an epidural or an injury involving carrying a fifty pound pack during active service is considered to be a medical question that must be resolved by competent medical evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, compared to the Veteran's statements regarding an etiological relationship between her current disability and active service, the Board attributes greater probative value to the June 2014 VA examiner's opinion.  As discussed above, the VA examiner has medical expertise, reviewed the claims folder, discussed the Veteran's reported injuries, cited to relevant evidence of record, and provided a negative opinion with supporting rationale.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disability because the most probative evidence is against a finding of continuity of symptoms since service and against a finding that there is a relationship between a current low back disability and an event, injury, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for a low back disability is not warranted.  See 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).






	(CONTINUED ON NEXT PAGE)

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The evidence does not reflect arthritis within one year of separation from active service.  Service connection on a presumptive basis is not warranted.


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


